Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gradation correction section”, “conversion section”, “storage section”, and “control section” in claim 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
“gradation correction section” – paragraph [0032], 
“conversion section” – paragraph [0049], 
“storage section” – paragraph [0054], and storage device 13 in Fig. 5, and 
“control section” – paragraphs [0064]-[0065].	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-6, and 9 are directed to image processing apparatus and non-transitory computer readable medium storing a program causing the computer to perform a process. Claims 1 and 9 identify the uniquely distinct features of “a control section that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are prior art that was considered to be closely related to applicant’s invention:
Ishikawa et al. (US 2011/0316911) discloses an image data dividing unit 2204 of the present modification, multi-valued data of each color received from the gradation correction processing unit 2203 are divided into three data of multi-valued data 2205A for nozzle array A, multi-valued data 2205B for nozzle array B and multi-valued data 2205C for nozzle array C as the multi-valued data are. Thereafter, quantization processing 2206A for the nozzle array A is performed to the multi-valued data 2205A for the nozzle array A, which is converted into a binary data for the nozzle array A. Quantization processing 2206B for the nozzle array B is performed to the multi-valued data 2205B for the nozzle array B, which is converted into a binary data for the nozzle array B. Further, quantization processing 2206C for the nozzle array C is performed to the multi-valued data 2205C for the nozzle array C, which is converted into a binary data for the nozzle array C (paragraph [0100]);
Kawashima et al. (US 2008/0278736) discloses gradation correction processing is carried out by the gradation correction processing unit 88. In step 440, screen processing is carried out by the screen processing unit 90. The screen processing converts multivalued data to binary data or the like, in which making screen frequency lower (reducing screen lines in number) enables smooth gradation with the number of gradations, which is preferable for the formation of an image or the like, while making the screen frequency higher (increasing screen lines in number) increases the reproducibility of thin lines in intermediate gradation, which may form a high-resolution image. Although in the exemplary embodiment, the gradation correction processing and the screen processing are carried out, the invention is not limited to this, but for example, another processing may be performed (paragraph [0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675